The action was brought to recover damages for personal injuries sustained by the infant plaintiff Calvin Cintorino when he was attempting to alight from one of the defendant’s buses. Before plaintiff could alight, the bus started and the doors were closed, thereby catching and holding his Head fast until he was released by his father. The jury rendered a verdict for $2,400 damages. A motion to set aside the verdict was denied. On this appeal from the order, the only question presented is that the verdict is excessive. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ.